Case 1:19-cv-08711-JGK Document 10 Filed 11/13/20 Page 1 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HOWARD MARSTON,

 

Petitioner, 17-cr-298 (JGK}
19-av-8711 (JGR)
- against -
MEMORANDUM OPINION AND
UNITED STATES OF AMERICA, ORDER

 

Respondent.

 

JOHN G. KOELTL, District Judge:

The pro se petitioner, Howard Marston, moves pursuant to 28
U.S.C. § 2255 to vacate, set aside, or correct his sentence
imposed following his conviction, pursuant to a guilty plea, for
conspiring to distribute and possess with intent to distribute
mixtures and substances containing cocaine, in violation of 21
U.S.C. §§ 846 and 841 (b) (1) (C). The petitioner seeks relief on
the grounds that he allegedly received ineffective assistance of
counsel in violation of the Sixth Amendment and that his guilty
plea was not made knowingly and voluntarily. For the following
reasons, the petition is dismissed.

Lr.

On February 17, 2017, the petitioner was arrested by Drug

Enforcement Administration officers, during a controlled

purchase of two kilograms of cocaine. ECF No. 1, at 1.itaA

 

1 All docket entry citations are citations to the docket in the criminal case,
No. 1l7?-cr-298 (S.D.N.Y¥.}. Unless otherwise noted, this Memorandum Opinion and
Order omits all alterations, citations, footnotes, and internal quotation
marks in quoted text.

 
Case 1:19-cv-08711-JGK Document 10 Filed 11/13/20 Page 2 of 17

confidential informant had requested to purchase two kilograms
of cocaine from the petitioner, the petitioner agreed to supply
the two kilograms, and the petitioner was arrested on his way to
the location of the proposed sale. Id. at 2-3. The petitioner
was charged with participating in a conspiracy to distribute and
possess with intent to distribute 500 grams or more of cocaine,
in violation of 21 U.S.C. §§ 846 and 841 (b) (1) (B), which carries
a mandatory minimum sentence of five years’ imprisonment.
Christopher Flood of the Federal Defenders of New York was
appointed as the petitioner’s counsel. Affidavit of Christopher
Flood, ECF No. 39, Ex. E (“Flood Affidavit”), 7 2.

On April 10, 2017, the government sent a proposed plea
agreement to the petitioner’s counsel (the “April 2017 Plea
Offer”). Under the terms of the April 2017 Plea Offer, the
petitioner would have agreed to enter a guilty piea to
participating in a conspiracy to distribute and possess with
intent to distribute cocaine, in violation of 21 U.S.C. 8S 846
and 841(b)(1)(C). The April 2017 Plea Offer also contained a
stipulation that the petitioner’s Sentencing Guidelines range
would be 57 to 71 months’ imprisonment. April 2017 Plea Offer,
ECF No. 39, Ex. A. In his affidavit, Mr. Flood stated that he
reviewed the April 2017 Plea Offer with the petitioner after
receiving it from the government. Flood Affidavit 7 3. The

petitioner did not accept the April 2017 Plea Offer, and Mr.

 

 
Case 1:19-cv-08711-JGK Document 10 Filed 11/13/20 Page 3 of 17

Flood sought more time to investigate mitigating factors that
could potentially convince the government to offer more
favorable terms. Id. fl 4.

On May 16, 2017, the petitioner consented to the filing of
a criminal information charging him with participation in a
conspiracy to distribute and possess with intent to distribute
500 grams or more of cocaine, in violation of 21 U.5.C. $$ 846
and 841(b) (1) (B). Id. 7 4.

On June 12, 2017, Mr. Flood sent the government a letter,
with supporting statements, requesting that the government allow
Mr. Marston to plead guilty to misprision of a felony, in
violation of 18 U.S.C. § 4. See Submissions from Howard Marston,
June 12, 2017, ECF No. 39, Ex. B; Flood Affidavit 7 4. The
government did not accept this offer.

On September 13, 2017, the government made a further plea
offer, that the defendant ultimately accepted (“September 2017
Plea Agreement”). The September 2017 Plea Agreement provided
that the government would accept a guilty plea from the
defendant to the lesser-included offense of participating in a
conspiracy to distribute cocaine, in violation of 21 U.S.C.

§§ 846 and 841(b) (1) (C). September 2017 Plea Agreement, ECF No.
39, Ex. C. The September 2017 Plea Agreement contained a
stipulation regarding the application of the Guidelines in the

petitioner’s case, that calculated the total offense level to be

 

 

 
Case 1:19-cv-08711-JGK Document 10 Filed 11/13/20 Page 4 of 17

two levels lower than the April 2017 Plea Offer.’ Id. Based on
the proposed stipulations in the September 2017 Plea Agreement,
the stipulated Guidelines range was between 46 to 57 months’
imprisonment. Id. Mr. Flood declared that after receiving the
September 2017 Plea Agreement, he reviewed it with the
petitioner, and “advised Mr. Marston to accept” the offer,
“[b]ased on the strength of the evidence against [him] and the
favorable nature of the plea offer[{.]” Flood Affidavit I 5. The
petitioner signed the plea agreement on October 5, 2017.

On October 5, 2017, the petitioner appeared before the
Court to enter his guilty plea. After the petitioner was placed
under oath, this Court asked the petitioner a series of
questions to establish that the petitioner was competent and was
pleading knowingly and voluntarily. Change of Plea Hearing
Transcript, ECF No. 20 (“Plea Tr.”), at 4-6. The petitioner
confirmed that he had an opportunity to discuss the case and the
consequences of entering a guilty plea with his counsel, that he
was satisfied with Mr. Flood’s representation, and that he
understood his rights. Id. at 5-9.

The petitioner confirmed that he had received and read the
Information and that he had discussed the charges in the

Information with his counsel. The Court reviewed the charge and

 

2 As compared with the April 2017 Plea Offer, the September 2017 Plea
Agreement contained a lower base offense level of 26 (instead of 30), but it
did not include a two-level reduction pursuant to U.S.8.G. § 2D1.it{b) (17).

 

 
Case 1:19-cv-08711-JGK Document 10 Filed 11/13/20 Page 5 of 17

the elements of the offense that the government would be
required to prove beyond reasonable doubt at trial. The
petitioner indicated that he understood. Id. at 10-12, The Court
confirmed that the petitioner had read the September 2017 Plea
Agreement and had discussed it with his lawyer prior to signing
it. Id. at 17. Given that the petitioner is not a citizen of
the United States, the Court confirmed that the petitioner
understood the potential immigration consequences of his plea
and had discussed them with his lawyer. Id. at 14.

This Court ensured there was a factual basis to support
each of the elements of the charge. The petitioner stated that
between around December 2016 and February 2017, the defendant
“agreed with some other peopie to sell cocaine.” Plea Tr. at 19-
20. The petitioner stated that “as far as [he] kn[ew], at least
one of [his co-conspirators] wasn’t working for the government.”
Id. at 21. The petitioner stated that he knew these acts were
illegal at the time. Id. at 20, 22. The government noted that it
was prepared to introduce witness testimony, recorded phone
conversations, and text messages at trial, demonstrating that
Mr. Marston attempted to sell cocaine to a confidential
informant and that he coordinated with other members of the
conspiracy. Id. at 21-22.

On May 4, 2018, this Court sentenced Mr. Marston

principaliy to a i4-month term of imprisonment, to be followed

 

 

 
Case 1:19-cv-08711-JGK Document 10 Filed 11/13/20 Page 6 of 17

by three years of supervised release. ECE No. 26. Mr. Marston
did not file a notice of appeal. He began serving his sentence
on October 22, 2018, completed his term of imprisonment on
October 22, 2019, and is currently in the custody of immigration
authorities.

If.

The petitioner argues that he is entitled to relief because
he was deprived of effective assistance of counsel, as
guaranteed by the Sixth Amendment. The petitioner argues his
counsel was ineffective for (1) allegedly failing to notify him
of a plea offer from the government in a timely manner and for
(2) advising him to plead guilty. Both claims are without merit.

A,

Criminal defendants are entitled to effective assistance of
counsel, including during the plea~bargaining process. Padilla
v. Kentucky, 559 U.S. 356, 364 (2010). Ineffective assistance of
counsel during plea negotiations can invalidate a guilty plea
“to the extent that the counsel’s deficient performance
undermines the voluntary and intelligent nature of the

defendant's decision to plead guilty.” United States v. Arteca,

 

A11 F.3d 315, 320 (2d Cir. 2005). To establish that he has been
denied effective assistance of counsel, a petitioner must show
both that (1) his counsel’s performance was deficient in that it

was objectively unreasonable under professional standards

 

 

 
Case 1:19-cv-08711-JGK Document 10 Filed 11/13/20 Page 7 of 17

prevailing at the time, and that (2) counsel’s deficient
performance was prejudicial to the petitioner’s case. see

Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Gersten

 

v. Senkowski, 426 F.3d 588, 607 (2d Cir. 2005).

Under the first prong of the Strickland test, a defendant

 

must show that “counsel made errors so serious that counsel was
not functioning as the ‘counsel’ guaranteed the defendant by the

Sixth Amendment.” Strickland, 466 U.S, at 687. There is a

 

“strong presumption” that defense counsel’s conduct falls within
the broad spectrum of reasonable professional assistance, and a
petitioner “bears the burden of proving that counsel’s
representation was unreasonable under prevailing professional

norms.” Kimmelman v. Morrison, 477 U.S. 365, 381 (1986); see

 

also Strickland, 466 U.S. at 689 (“Judicial scrutiny of

 

counsel’s performance must be highly deferential.”).

In order for a defendant to prove prejudice under the
second prong of the Strickland test, “[i]t is not enough for the
defendant to show that the errors had some conceivable effect on
the outcome of the proceeding .. . . The defendant must show
that there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have
been different.” Strickland, 466 U.S. at 693-94. “To satisfy the
second prong of Strickland in the context of plea negotiations,

the defendant must show that there is a reasonable probability
Case 1:19-cv-08711-JGK Document 10 Filed 11/13/20 Page 8 of 17

that were it not for counsel’s errors, he would not have pled
guilty and would have proceeded to trial.” Arteca, 411 F.3d at

320; United States v. Kimber, 777 F.3d 553, 562 n.1i (2d Cir.

 

2015).

Specifically, advising a client to plead guilty in the face
of strong evidence, when a plea agreement lessens the severity
of the sentence, is not evidence of prejudice sufficient to

satisfy the second prong of Strickland. See, ¢.g., Padilla v.

 

Keane, 331 F. Supp. 2d 209, 217 (S.D.N.¥. 2004) (“in effect, no
prejudice exists when a plea agreement lessens the severity of
the sentence defendant would face if convicted at trial.”);

DeLeon v. United States, 2003 WL 21769836, at *6 (5.D.N.¥Y. duly

 

30, 2003) (“[(The petitioner] cannot show prejudice because there
was strong, irrefutable evidence against him, and he received a
considerabie benefit under the terms of his plea agreement”);

Moran v. United States, 1998 WL 54616, at *5 (S.D.N.¥. 1998) {no

 

prejudice because the “plea agreement that [defense counsel}
negotiated for [the petitioner] was very favorable in light of
the government’s overwhelming evidence and the penalties that
[the petitioner] faced if convicted at trial].”).

A claim that a criminal defendant was denied effective
assistance of counsel may be brought in a collateral proceeding
under Section 2255, regardless of whether the petitioner could

have raised the claim on direct appeal. Massaro v. United

 

 

 

 
Case 1:19-cv-08711-JGK Document 10 Filed 11/13/20 Page 9 of 17

States, 538 U.S. 500, 504 (2003). The Court of Appeals for the
Second Circuit has instructed that a court should grant a
hearing and make findings of fact when reviewing section 2255
petitions, unless “*‘the motion . . . and records of the case
conclusively show that the prisoner is entitled to no relief.’”

Chang v. United States, 250 F.3d 79, 84 (2d Cir. 2001) (quoting

 

28 U.S.C. § 2255). When determining whether the record of the
case can conclusively demonstrate a petition is without merit,
“a detailed affidavit from trial counsel credibly describing the
circumstances” can be sufficient to support dismissal of the
petition. Id. at 85.3

B.

In his petition, the petitioner alleges his counsel was
ineffective in two ways. First, the petitioner asserts that his
counsel failed to advise him in a timely manner of a plea offer
from the government. Second, the petitioner asserts that his
counsel rendered ineffective assistance by advising him to plead
guilty. Each allegation fails on both prongs of the Strickland

test.

 

3 “Where an evidentiary hearing is not warranted, appointment of counsel in a
habeas corpus proceeding is discretionary.” Azzara Vv. United States, Nos. 10-
cv-8104 & O2-cr-1446, 2011 WL 5025010, at *2 (S.D.N.¥. Oct. 20, 2011}.
Because the petitioner’s claims lack merit, the claims at issue in this case
are not particularly complex, and the petitioner is capable of pressing his
Claims in this court pro se, the Court declines to appoint counsel to
represent the petitioner in these proceedings. See id.; Hodge v. Police
Officers, 802 F.2d 58, 60-62 (2d Cir. 1986) foutlining factors that guide the
district court when considering whether to appoint counsel in a civil case).

 

 
Case 1:19-cv-08711-JGK Document 10 Filed 11/13/20 Page 10 of 17

1.

Tt is true that “defense counsel has the duty to
communicate formal offers from the prosecution to accept a plea
on terms and conditions that may be favorable to the accused.”
Missouri v. Frye, 566 U.S. 134, 145 (2012). However, the
petitioner has neither alleged beyond conclusory allegations,
nor offered any evidence to demonstrate, that a formal piea
offer was communicated to his counsel, of which he was not
timely informed.

The petitioner’s counsel has provided an affidavit to the
Court, stating that he received the April 2017 Plea Offer and
September 2017 Plea Agreement and reviewed them with the
petitioner. Further, Mr. Flood demonstrated he was actively
engaged in seeking a more favorable plea offer, by investigating
mitigating factors for a submission to the government. The
petitioner has offered no evidence that his counsel failed to
communicate a plea offer to him. Mr. Flood’s affidavit, combined
with the evidence in the record, is sufficient to support
dismissal of the petition without an evidentiary hearing on the
question of communication of plea agreement offers. See Boakye
vy. United States, No. 09-cv-8217, 2010 WL 1645055, at *7
(S.D.N.Y¥. Apr. 22, 2010) (finding that because “{tjhe only
disputed issues of fact identified by Petitioner's conclusory

memorandum are contradicted by the record and [his counsel’ s]

10

 
Case 1:19-cv-08711-JGK Document 10 Filed 11/13/20 Page 11 of 17

Declaration . . . Petitioner has identified no real disputed
issues of fact supported by competent evidence, which, if proved
at a hearing, would entitle Petitioner to relief.”).

The petitioner’s claim also fails to meet the second prong
of the Strickland test, namely that he was prejudiced by the
allegedly ineffective assistance of counsel.

Not only has the petitioner failed to demonstrate the
existence of an additional plea agreement that was not
communicated to him, but he has also failed to show any
prejudicial effect. Even in cases where counsel has actually
failed to communicate critical information about a genuine plea
offer to a petitioner, courts in this Circuit have found the
second prong of Strickland requires demonstrating that this
failure would have had a reasonable likelihood of changing the
outcome, such as having missed out on a more favorable offer.

See, e.g., United States v. Bent, 654 F. Apo’x 11, 13 (2d Cir.

 

2016) (affirming denial of petition without evidentiary hearing,
because the petitioner failed to demonstrate prejudice resulting
from his counsel not showing him a draft plea agreement, “as he

could not show that . . . there was a reasonable probability

that he would have accepted the plea offer”); Puglisi v. United

 

States, 586 F.3d 209, 217 {2d Cir. 2009) {affirming denial of
petition without an evidentiary hearing on the grounds that the

petitioner “failed to proffer any objective evidence that he

11

 

 
Case 1:19-cv-08711-JGK Document 10 Filed 11/13/20 Page 12 of 17

would have accepted the plea offer had he received adequate pre-
trial counseling”). The petitioner has offered no proof to
support such a demonstration of prejudice here. Thus, the
petitioner’s claims based on the communication of plea offers
fail at both prongs of Strickland.

2.

The petitioner’s allegation that his counsel provided
ineffective assistance for advising that he plead guilty also
fails to satisfy both prongs of Strickland.

First, the petitioner has failed to show that Mr. Flood’s
advice to accept the September 2017 Plea Agreement was
unreasonable or otherwise fell below acceptable professional
standards. The petitioner faced a charge that carried a five-
year mandatory minimum sentence. After the petitioner rejected
the government’s first plea offer, Mr. Flood sought to obtain a
more favorable offer by submitting a counterproposal to the
government, supported by supplementary evidence, that emphasized
important mitigating factors. The government rejected this
proposal. Had the petitioner proceeded to trial, the government
could have presented extensive evidence of his guilt, including
recorded phone calls, indicating he possessed cocaine and would
receive additional cocaine from other members of the conspiracy,
text messages relating to the controlled sale of cocaine, and

evidence from his arrest on February 17, 2017, including his

12

 

 
Case 1:19-cv-08711-JGK Document 10 Filed 11/13/20 Page 13 of 17

being arrested in possession of two kilograms of cocaine. In
addition to facing such evidence, the petitioner also would have
lost the substantial sentence reduction resulting from his plea.
By accepting the government’s second plea offer (the September
2017 Plea Agreement), the petitioner was permitted to plead toa
lesser-included offense, with no mandatory minimum, and the
government stipulated to a lower Sentencing Guideline Range. His
counsel then successfully argued for a lower sentence, resulting
in a 14-month sentence. Under the circumstances, his counsel
cannot be said to have rendered objectively unreasonable
assistance by advising that the defendant accept the September

2017 Plea Agreement. See Cusano v. United States, No. Q5-CV-

 

7177, 2007 WL 4142771, at *3 (S.D.N.¥. Nov. 16, 2007) (“[W]here
a defendant obtains a meaningful strategic benefit by pleading
guilty, most courts consider it unlikely that an involuntary or
ill-advised plea ensued.”). To the contrary, in light of the
government’s extensive evidence and the substantial benefit
secured through pleading guilty, Mr. Flood provided the
petitioner with sound advice and effective assistance by
advising the petitioner to accept the September 2017 Plea
Agreement.

Therefore, the petitioner has failed to meet the first
prong of the Strickland test for both of his claims regarding

ineffective assistance of counsel.

13

 

 
Case 1:19-cv-08711-JGK Document 10 Filed 11/13/20 Page 14 of 17

Second, the petitioner also has failed to demonstrate
prejudice from Mr. Flood’s advice to accept the plea. The
petitioner has not alleged that, if he had received effective
counsel, there is a “reasonable probability” that he would have
proceeded to trial. Hill v. Lockhart, 474 U.S. 52, 59 (1985);
Arteca, 411 F.3d at 320. Moreover, had the petitioner proceeded
to trial, he would have faced extensive evidence of his guilt,
and the threat of a much longer sentence. Given the weight of
evidence and the substantial benefit resulting from his guilty
plea, the petitioner has failed to demonstrate that he was
prejudiced by his counsel's advice to plead guilty.

The petitioner has therefore failed to establish that he is
entitled to relief based on allegedly ineffective assistance of
counsel,

IIrt.

The petitioner’s second claim for relief alleges that his
plea was not knowing and voluntary because he did not understand
the elements of the charge against him. This claim is without

merit.4

 

1 The government argues in its brief that, because the petitioner never
challenged the voluntariness of his plea on direct appeal and has not
articulated a cause for failing to do so, he is procedurally barred from now
raising such a claim in a petition pursuant to 28 U.S.C. § 2255. See, €.9.,
Massaro, 538 U.S. at 504 {noting “the general rule that claims not raised on
direct appeal may not be raised on collateral review unless the petitioner
shows cause and prejudice”); Sapia v. United States, 433 F.3d 212, 217 (2d
Cir. 2005) (“Because a motion under § 2255 is not a substitute for direct
appeal, [the petitioner] has procedurally forfeited his claim involving the
[claimed] defect unless he can show (1) cause for failing to raise the issue,

 

14

 

 
Case 1:19-cv-08711-JGK Document 10 Filed 11/13/20 Page 15 of 17

The petitioner asserts that while the plea hearing
transcripts “appear to set forth a [constitutionally] sufficient
allocution,” the Court did not ensure that the petitioner “fully
understood one of the essential elements of Conspiracy to
possess with intent to distribute Cocaine.” Pet."s Mem. at 6-7.
But, the petitioner does not state which element he allegedly
did not fully understand. Further, the transcript of the plea
hearing makes clear that this Court conducted a thorough plea
allocution, including confirming that the petitioner had
discussed the charge with his counsel, understood the nature of
the charge, and the essential elements that the government be
required to prove if the petitioner proceeded to trial. The
petitioner similarly admitted that he “agreed with some other
people to sell cocaine,” that “at least one of [his co-
conspirators] wasn’t working for the government,” and that he

knew such activity was illegal. Plea Tr. at 19-21.

 

and prejudice resulting therefrom; cor (2) actual innocence.”}. However,
because the petitioner’s claim fails on the merits, the Court need not reach
the issue of whether the claim is procedurally barred.

5 The petitioner seeks to rely on a series of cases in which defendants
convicted of aggravated identity theft, in violation of 18 U.S.C, § 1028A had
their sentences vacated, after the Supreme Court’s decision in Flores—
Figueroa v. United States. 556 U.S. 646 (2009) (holding that 18 U.S.C.

§ 1028A requires the government to show that the defendant knew that the
means of identification at issue specifically belonged to another person).
These cases have no relevance for the petitioner's sentence, The petitioner
did not plead guilty to aggravated identity theft, nor has the petitioner
identified any intervening case law that has clarified or changed the mens
rea at issue in this case. Further, at the plea hearing, the petitioner
stated that he understood the charge, that he actually performed acts
sufficient to serve as a basis for each of the elements of the offense to
which he pleaded guilty, and that he knew that what he did was illegal at the
time.

 

15

 

 
Case 1:19-cv-08711-JGK Document 10 Filed 11/13/20 Page 16 of 17

The Second Circuit Court of Appeals has instructed that
when a defendant indicates that a plea is knowing and voluntary,
a district court is entitled to rely on such statements, and
that a petitioner's unsupported “statements that simply
contradict what he said at his piea allocution are not
sufficient grounds to withdraw the guilty plea.” United States
v. Torrres, 129 F.3d 710, 715-17 (2d Cir. 1997). See also United
States v. duncal, 245 F.3d 166, 171 (2d Cir. 2001) (Plea hearing
“testimony carries such a strong presumption of accuracy that a
district court does not, absent a substantial reason to find
otherwise, abuse its discretion in discrediting later self-
serving and contradictory testimony as to whether a plea was
knowingly and intelligently made.”) (citing Blackledge v.
Allison, 431 U.S. 63, 74 ({1977)). Because the petitioner has
failed to allege facts warranting an evidentiary hearing
regarding the voluntariness of his plea, no hearing is required.

United States v. Doe, 537 F.3d 204, 213 (2d Cir. 2008) (“[T]he

 

defendant must present some significant questions concerning the
voluntariness or general validity of the plea to justify an
evidentiary hearing.”).

Therefore, the petitioner’s claim that his guilty plea was

not knowing is similarly without merit.

16

 

 
Case 1:19-cv-08711-JGK Document 10 Filed 11/13/20 Page 17 of 17

CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the petitioner’s motion to vacate, set aside, or correct
his sentence pursuant to 28 U.S.C. § 2255 is denied. The Clerk
is directed to close No. 33 in the criminal docket (No. 1l/-cr-
298), to close all pending motions on the civil docket (No. 19-
cev-8711), and to close the civil docket.

The Court declines to issue a certificate of appealability
because the petitioner has failed to make a substantial showing
of the denial of a constitutional right pursuant to 28 U.S.C.

§ 2253(c}.
Chambers will mail a copy of this opinion to the pro se

petitioner.

SO ORDERED.

co Sy
Dated: New York, New York \ Ne fo li ;
’ Sv Lo Chee

November 13, 2020
; ~Fohn G. Koeltl
United tates District Judge

 

1?

 

 

 
